

115 HR 1170 IH: Require CRA Compliance Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1170IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Ms. McSally (for herself, Mr. Arrington, Mr. Yoho, Mr. Walker, and Mr. Palmer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require each Federal agency to review rules made after the enactment of the Congressional Review
			 Act to ensure that all such rules were made in compliance with the Act,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Require CRA Compliance Act of 2017. 2.Report on noncompliant rules (a)In generalNot later than the relevant date specified under subsection (b), each Federal agency shall, for each category of rules specified in subsection (b)—
 (1)make a determination in the case of each rule included in such category as to whether the agency complied with the requirements of section 801(a)(1)(A) of title 5, United States Code, by submitting the report on such rule required under such section to the House of Representatives, the Senate, and the Comptroller General of the United States;
 (2)compile a list of each such rule with regard to which the agency did not so comply; and (3)submit such list to—
 (A)the Committee on Oversight and Government Reform of the House of Representatives; (B)the Committee on Appropriations of the House of Representatives;
 (C)the Committee on Homeland Security and Governmental Affairs of the Senate; and (D)the Committee on Appropriations of the Senate.
 (b)TimeframesThe relevant date specified under this section is as follows: (1)For the category of rules composed of each major rule (as such term is defined in section 804 of title 5, United States Code) finalized after January 20, 2009, the date that is 30 days after the date of enactment of this Act.
 (2)For the category of rules composed of each rule finalized after January 20, 2009, other than a rule included in paragraph (1), the date that is 60 days after the date of enactment of this Act.
 (3)For the category of rules composed of each rule finalized after March 29, 1996, and on or before January 20, 2009, the date that is 120 days after the date of enactment of this Act.
 3.DefinitionsTerms used in this Act have the meanings given such terms in section 804 of title 5, United States Code.
		